


110 HRES 1162 IH: Supporting the goals and ideas of a

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1162
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mrs. McCarthy of New
			 York (for herself, Mr. George Miller of
			 California, and Mr.
			 Platts) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Supporting the goals and ideas of a
		  National Child Care Worthy Wage Day.
	
	
		Whereas approximately 63 percent of the Nation’s children
			 under 5 are in nonparental care during part or all of the day while their
			 parents work;
		Whereas the early care and education industry employs more
			 than 2,300,000 workers;
		Whereas the average salary of early care and education
			 workers is $18,820 per year, and only 1/3 have health
			 insurance and even fewer have a pension plan;
		Whereas the quality of early care and education programs
			 is directly linked to the quality of early childhood educators;
		Whereas the turnover rate of early childhood program staff
			 is roughly 30 percent per year, and low wages and lack of benefits, among other
			 factors, make it difficult to retain high quality educators who have the
			 consistent, caring relationships with young children that are important to
			 children’s development;
		Whereas the compensation of early childhood program staff
			 should be commensurate with the importance of the job of helping the young
			 children of the Nation develop their social, emotional, physical, and cognitive
			 skills, and to help them be ready for school;
		Whereas providing adequate compensation to early childhood
			 program staff should be a priority, and resources may be allocated to improve
			 the compensation of early childhood educators to ensure that quality care and
			 education are accessible for all families;
		Whereas additional training and education for the early
			 care and education workforce is critical to ensuring high-quality early
			 learning environments;
		Whereas child care workers should receive compensation
			 commensurate with such training and experience; and
		Whereas the Center for the Child Care Workforce, a project
			 of the American Federation of Teachers Educational Foundation, with support by
			 the National Association for the Education of Young Children and other early
			 childhood organizations, recognizes May 1 as National Child Care Worthy Wage
			 Day: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the goals and ideas of National Child Care Worthy Wage Day, and urges
			 public officials and the general public to honor early childhood care and
			 education staff and programs in their communities and to work together to
			 resolve the early childhood care and education staff compensation
			 crisis.
		
